
	
		III
		110th CONGRESS
		2d Session
		S. RES. 573
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2008
			Mr. Martinez (for
			 himself, Mr. Menendez,
			 Mr. Ensign, Mr.
			 Nelson of Florida, Mr.
			 Coleman, and Mr. Lieberman)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Recognizing Cuba Solidarity Day and the
		  struggle of the Cuban people as they continue to fight for freedom.
		  
	
	
		Whereas the Cuban regime continues to deny the basic human
			 rights of its citizens;
		Whereas the Cuban people are denied freedom of the press,
			 freedom of speech, and freedom to peaceful assembly;
		Whereas the Cuban regime refuses to hold free and fair
			 elections in order to elect a democratic government that represents the will of
			 the people;
		Whereas Freedom House recently rated Cuba as 1 of the 8
			 most oppressive regimes in the world;
		Whereas the Cuban regime is currently holding more than
			 220 political prisoners according to Amnesty International, Human Rights Watch,
			 and Reporters Without Borders;
		Whereas these prisoners are illegally held in prison
			 contrary to the Universal Declaration of Human Rights and the International
			 Covenant on Civil and Political Rights, which Cuba has signed and
			 recognizes;
		Whereas 55 of the 75 political activists imprisoned in the
			 March 2003 crackdown (known as Black Spring) including
			 independent journalists and union members, remain in prison;
		Whereas the wives of these prisoners, known as the Ladies
			 in White, continue to be assaulted for simply seeking information regarding the
			 March 2003 arrests, most recently on April 21, 2008, when the Ladies in White
			 were violently dragged from a peaceful sit-in by Cuban officials;
		Whereas prisoners face inhuman and unsafe prison
			 conditions, including the denial of medical treatment; and
		Whereas on May 21, 2008, communities around the world will
			 celebrate Cuba Solidarity Day, a day for the world to join together in the
			 fight against oppression in Cuba: Now therefore, be it
		
	
		That the Senate—
			(1)celebrates Cuba
			 Solidarity Day;
			(2)recognizes the
			 injustices faced by the people of Cuba under the current regime; and
			(3)stands in
			 solidarity with the Cuban people as they continue to work towards democratic
			 change in their homeland.
			
